Citation Nr: 0023223	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for acute bacterial 
endocarditis with mitral valve replacement, currently 
evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
September 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
above claims.

In December 1999, the Board notified the veteran that it was 
going to consider whether the substantive appeal in this case 
was adequate.  Upon further review of the record, the Board 
finds that an adequate appeal was submitted.  A Statement of 
Accredited Representative in Appealed Case dated on 
September 16, 1998, was dated within the appeal period.  The 
date of receipt is not stamped on the document, but the Board 
will assume that it was filed on or shortly after that date.  
This document was not filed in chronological order in the 
claims file, and the Board did not notice this document until 
after the veteran was advised that his appeal may be 
inadequate.  The Board regrets any confusion.

Also, the Board notes that the veteran has had ample 
opportunities to present his contentions at a personal 
hearing.  A hearing was initially scheduled for November 
1999, but he failed to report for that hearing.  In a VA Form 
9 submitted in April 2000, the veteran argued that he had not 
received notice of that hearing since he had moved.  Review 
of the record shows that notice of the hearing was sent to 
the last address provided by the veteran on his VA Form 9.  
The notification letter, sent in October 1999, was not 
returned by the United States Postal Service, nor was any 
mail sent to that address prior to that date.  However, a 
letter sent to the veteran at that address in December 1999 
was returned as undeliverable.  

It is the veteran's burden to keep VA apprised of his 
address, and there is no burden on VA to turn up heaven and 
earth to find him when he has failed to do so.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The October 1999 
notification letter was not returned to the RO, and there is 
nothing in the record from which the Board could conclude 
that the veteran did not, in fact, receive that letter.  
Regardless, in June 2000, a hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  
Although that hearing was scheduled so that the veteran could 
present argument concerning the adequacy of his appeal, he 
did take that opportunity to also discuss the merits of his 
claims.  Therefore, the Board is satisfied that due process 
considerations have been fulfilled with respect to the 
veteran's requests for a hearing before the Board.


REMAND

Notwithstanding the RO's attempt to thoroughly develop this 
case for appellate review, additional due process and 
evidentiary development are warranted.  The veteran was 
scheduled for VA examinations in March and June 1998, but he 
failed to report.  Those examinations were necessary to 
obtain medical information so that the veteran could be 
assigned the proper disability rating for his heart condition 
under the new rating criteria that were effective in January 
1998.

It is incumbent upon the veteran to submit to a VA 
examination if he is applying for VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, an original claim for 
any benefit other than compensation shall be denied.  38 
C.F.R. § 3.655(b) (1999).  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1999).

The record does not contain any correspondence sent to the 
veteran's address of record that was then returned as 
undeliverable, and correspondence has been going to the same 
address since the veteran filed his claims in August 1997.  
However, the veteran's representative alleged in the 
September 1998 statement that the veteran had not received 
notice of the scheduled examinations. 

There is no indication that the veteran was advised of the 
possible adverse consequences under 38 C.F.R. § 3.655 of not 
reporting for the scheduled examinations.  It would be 
prejudicial to him if the Board were to apply this regulation 
without his having been notified of its applicability.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
RO should notify the veteran that another examination will be 
scheduled for him, and that his claims will be denied if he 
fails, without good cause, to report for the scheduled 
examination.  After the development is undertaken on remand 
and the claims have been readjudicated, if the veteran again 
failed to report for a VA examination, citation to the 
provisions of 38 C.F.R. § 3.655 should be included in the 
supplemental statement of the case.

Another VA examination is also needed in this case because 
the medical evidence is, at best, contradictory.  The Board 
does not have sufficient evidence upon which to decide these 
claims.  The veteran submitted a letter from his VA treating 
physician, Dr. Chad Hoyt, dated in August 1997, which 
indicated that the veteran was permanently and totally 
disabled due, in part, to congestive heart failure.  However, 
the veteran's VA treatment records do not show diagnosis of 
congestive heart failure.  In June 1998, another physician 
reviewed the claims file and rendered an opinion that there 
was no history of congestive heart failure.  Regardless, Dr. 
Hoyt's opinion is that the veteran is totally disabled, while 
the September 1997 VA examiner concluded that the veteran was 
capable of working in his prior occupation of car sales, as 
evidenced by his ability to walk a mile.  It would assist the 
Board if another examiner were to examine the veteran, review 
the claims file, and provide opinions as to the veteran's 
employability.  Where the degree of impairment caused by a 
disability must be evaluated, the examination must provide a 
detailed assessment of the veteran's disabilities and their 
effect upon his ordinary activity, including the effect upon 
employment.  See 38 C.F.R. §§ 4.1, 4.2, and 4.10 (1999); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The August 1997 letter from Dr. Hoyt was addressed to the 
Social Security Administration, which suggests that the 
veteran has applied for disability benefits from that agency.  
The RO should ask the veteran if he has made such an 
application, and, if so, request those records.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight). 

While this case is in remand status, the RO should obtain all 
medical records from the VA Medical Center in Decatur, 
Georgia, for all treatment from 1997 to the present.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical 
records are in constructive possession of the Secretary and 
the Board, and must be obtained if the material could be 
determinative of the claim).

Accordingly, while the Board sincerely regrets the additional 
delay, these claims are REMANDED for the following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Decatur, 
Georgia, for treatment from 1997 to the 
present.  Associate all records obtained 
with the claims folder.

2.  Ask the veteran if he has applied for 
disability benefits from the Social 
Security Administration.  If he responds 
affirmatively, request his medical and 
adjudication records from the Social 
Security Administration.  See 38 U.S.C.A. 
§ 5106 (West 1991).  Associate all 
correspondence and any records received 
with the claims file.

3.  After receipt of the veteran's VA 
treatment records and, if applicable, his 
Social Security records, schedule him for 
appropriate VA examination(s) to evaluate 
the severity of his service-connected 
heart disorder.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner(s) prior to the 
examination(s).  The veteran should be 
advised of his responsibility to report 
for a VA examination under 38 C.F.R. § 
3.655.

In requesting that the examination(s) be 
scheduled, the RO should assure that the 
VA medical center has the veteran's 
current address of record.  See April 
2000 VA Form 9.  The VA medical center 
making arrangement for the examination 
must provide the RO sufficient written 
documentation to confirm that notice was 
sent, the date notice was sent, and the 
address to which notice was sent.  Such 
documentation is to be placed in the 
claims folder.

The examiner is asked to review the 
claims folder prior to the examination 
and to note in the examination report 
that the claims folder was reviewed.  All 
necessary and appropriate tests are to be 
conducted, and the examiner is to review 
the results of any such tests prior to 
completion of the examination report.  If 
any special examinations or tests are 
deemed necessary, they are to be 
accomplished prior to return of the 
examination reports to the RO.

In accordance with the old rating 
criteria, the examiner must provide 
information as to whether there is 
definite heart enlargement as confirmed 
by roentgenogram and clinically; whether 
the veteran experiences dyspnea on slight 
exertion; and whether there is evidence 
of rales, pretibial pitting at the end of 
the day, or other definite signs of 
beginning congestive failure.

In accordance with the revised rating 
criteria, the severity of the veteran's 
heart disorder should be evaluated by 
measuring the level of physical activity 
at which cardiac symptoms develop by METs 
(metabolic equivalents).  If 
administering a treadmill test is not 
feasible because of medical reasons, the 
examiner should provide information such 
as whether there is evidence of 
congestive heart failure (if so, whether 
it is chronic) and whether the veteran 
has left ventricular dysfunction and, if 
so, the percentage of the ejection 
fraction.  The complete medical rationale 
for any opinions is to be provided.

The veteran's service-connected heart 
condition should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiner must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected heart 
condition, as distinguished from 
impairment due to nonservice-connected 
disorders.  The examiner should 
specifically state whether the veteran is 
precluded from engaging in more than 
sedentary employment.  In rendering these 
opinions, the examiner must discuss the 
letter from the veteran's VA treating 
physician, Dr. Hoyt, which indicated that 
the veteran is permanently and totally 
disabled versus the conclusion of the 
1997 VA examiner that the veteran is 
capable of working in his prior 
occupation of car sales.

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full and that the examination report 
is in compliance with the directives of 
this REMAND.  If the examination report 
is deficient in any manner or fails to 
include adequate responses to the 
specific opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
consideration of all the evidence of 
record.  In evaluating the degree of the 
veteran's disability due to his heart 
condition, consider whether either the 
new or the old version of the rating 
criteria for cardiovascular disorders is 
more favorable to the claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO should bear in mind that 
any increased rating assigned based on 
the amended rating criteria can only be 
applied from and after the effective date 
of the amendments to the rating criteria.  
VAOPGCPREC 3-2000 (May 30, 2000).

6.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claims for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  If the 
veteran has failed to report for an 
examination, citation of 38 C.F.R. 
§ 3.655 should be included.  Allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional 
information and fulfill due process considerations.  The 
Board intimates no opinion as to the ultimate disposition of 
the issues on appeal.  The veteran need take no further 
action until he is further informed, and no inference should 
be drawn regarding the final disposition of these claims as a 
result of this Remand.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


